On Application por Rehearing.
Poché, J.
Plaintiffs’ counsel makes an earnest effort to induce us to reconsider our opinion in this case.
*606The confusion in Ids mind evidently arises from a misapprehension of the true meaning of the statute under which he has rested his case.
According to his construction, the law is read to mean, that in the absence of that legislation, the district courts for the city of New Orleans were at that time powerless to issue, in vacation, any writs of arrest, habeas corpus, injunction, sequestration, attachment, mandamus and provisional seizure, and hence he argues that the omission of the law-maker to include orders of seizure and sale in the enumeration of the orders or writs which those courts were authorized to grant during vacation, must be construed as a legislative intent to prohibit the issuance of such orders, at any time between the fourth of July and the first Monday of November.
But such is not the purport of the law. It nowhere appears, either in the title or the body of the statute, that the Legislature thereby intended to amend or otherwise alter the articles of the Code of Practice which treat of the manner of issuing the various writs and orders hereinabove enumerated, and under which such writs have always been issued by all the courts in this State, including those of the city of New Orleans, in chambers and out of term time, from the very beginning of our judicial history.
The statute reads as follows: “The courts shall be opened from the first Monday of November to the fourth day of July, and for criminal and probate causes, for granting interlocutory orders and writs of arrest, habeas corpus, injunctions, sequestrations, attachments, mandamus and provisional seizures, on a motion to quash, and not upon their merits, they shall remain open the whole year.” * * [Italics ours.]
Its title is “An act to amend an act entitled ‘An act relative to district courts for the parish and city of New Orleans, approved March 29, 1865.’ ”
By reference to the latter act, it appears that the only amendment which was proposed by the amending act was to add to the orders enumerated the two writs of attachment and mandamus, and the power of trying proceedings instituted by a landlord for the possession of leased property, which features were not contained in the amended act, and also to shorten the session of the courts.
The manifest purpose of the legislation, as evidenced by both acts, was not to restrict, but, on the contrary, to enlarge, the powers of the courts referred to. Under the rules of the Code of Practice, as uniformly construed in jurisprudence, it is clear that all the conservatory writs enumerated in the apt were issued ex parte at chambers *607and at any time of the year. Hence the act could not purport to grant a power already in legal existence and which had been exercised for more than half a century. But, without special legislative authority, the courts of New Orleans were without power to try and dispose, in. vacation, of a motion to quash any of the writs enumerated, which they might have granted during such vacation.
The ends of justice required that the defendant, under any of said writs, which might have been wrongfully issued, shall be empowered to submit the question to judicial test, without, the hardship of waiting until November following.
The sole object of the legislation under consideration was to remedy that evil, and under it the courts were authorized to hold sessions, in order to hear such writs on a motion■ to quash, and not upon their merits. Such is the true meaning of that statute, and it follows that it can have no possible reference to orders of seizure and sale, which are regulated exclusively by Arts. 63 and 732, et seq., of the Code of Practice. They aie, essentially, exparte orders, which are admittedly issued at Chambers, and unquestionably in or out of term time. Cumming vs. Archinard, 1 Ann. 279.
We, therefore, conclude that we bad committed no error in our previous opinion.
Rehearing refused.